249 F.2d 522
102 U.S.App.D.C. 7
GALE REALTY CORPORATION, Appellant,v.UNITED STATES of America, Appellee.
No. 13562.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 24, 1957.Decided Oct. 31, 1957.

Mr. A. Slater Clarke, Washington, D.C., for appellant.
Mr. Roger P. Marquis, Atty., Dept. of Justice, Washington, D.C., for appellee.
Before EDGERTON, Chief Judge, and WASHINGTON and BURGER, Circuit judges.
PER CURIAM.


1
This is an appeal from a judgment in a condemnation proceeding.  We find no error affecting substantial rights.


2
Affirmed.